CAMPBELL, Judge.
The defendant assigns as error the instruction of the trial judge to the jury pertaining to the right of self-defense asserted by the defendant.
The trial judge instructed the jury that “ [s] elf defense may be divided into two general classes, namely, the perfect and imperfect right of self defense.” The Court then went on to describe the difference between a perfect and an imperfect right of self-defense in accordance with the doctrines set out in State v. Crisp, 170 N.C. 785, 87 S.E. 511 (1915) and then added:
“Now, the Court instructs you, members of the jury, that a person in order to claim a perfect right of self defense must be at a place where he has a right to be. The Court instructs you that if you should find from this evidence beyond a reasonable doubt that the defendant was there in Apartment 3 at 305 Jones St., living in adultery with the deceased man’s wife, that he had no right to be there. The law of this land provides that two people unmarried who move into an apartment and live together are living in the state of adultery in violation of the law and the defendant would have had no right to have been there living in a state of adultery with this wife of the deceased McNeely and if he was there violating the law and under those circumstances he brought about a condition of things which produced the condition in which he found himseslf, the fighting of McNeely and his wife, and even though he was fighting in his own proper self defense, he could not complain of a perfect self defense and if under those circumstances he shot and killed the deceased McNeely, not in his own perfect right of self defense but due to circumstances which he had created himself by living there in adultery with the wife of McNeely, he would be guilty of at least manslaughter.”
*307After the jury had deliberated for some time, the jury returned to the courtroom and requested the trial judge to redefine that portion of the charge on perfect self-defense and imperfect self-defense. Pursuant to this request, the Court again instructed the jury on the two general classes of self-defense, namely, the perfect and imperfect right of self-defense. After so instructing the jury again, the Court concluded with these words:
“So, the Court instructs you, members of the jury, that in order for the defendant to avail himself of the right of self defense, he must not have done or committed any act which would have brought on the difficulty and he must be in a place which he had a right to be at the time.
Now, the Court instructs you if you find from this evidence beyond a reasonable ground that this defendant was living there in a state of adultery with the wife of the deceased man and that as a result of him living there with the deceased man’s wife the situation arose out of which the killing occurred, then the Court instructs you that he could not plead a perfect self defense and if you find those facts beyond a reasonable doubt, that he was living there in a state of adultery where he had no right to be, and under such circumstances as the deceased man came there seeking his wife and as a result of which they got into an argument and under such circumstances the defendant killed the deceased, by bringing about the circumstances himself or contributing to those circumstances, jointly with the wife of the deceased man, then the Court instructs you that he could not plead a perfect self defense and that under those circumstances if he by his own conduct brought about the circumstances under which he killed the deceased, even though .he was fighting in his own self defense, he would- be guilty of manslaughter.”
The defendant assigns as error those two portions of the charge set forth above.
We think this exception well taken.
In the case of State v. Jennings, 276 N.C. 157, 171 S.E. 2d 447 (1969), the Court, after quoting from State v. Crisp, supra, stated:
*308“Likewise, it is our opinion that conduct towards another must be evaluated within the framework of the surroundings, circumstances and parties, including their previous relations and the then existing state of their feelings. However, the fact that a person has previously been guilty of immoral conduct or wrongful acts, or has had past difficulties with the decedent, does not, standing alone, deprive a defendant of his right of self-defense. 40 C.J.S., Homicide, § 119, at 990. The requirement that a defendant must be free from fault in bringing on the difficulty before he can have the benefit of the doctrine of self-defense ordinarily means that he himself must not have precipitated the fight by assaulting the decedent or by inciting in him the reaction which caused the homicide. Usually, whether the defendant is free from blame or fault will be determined by his conduct at the time and place of the killing. Yet the fault in bringing on a difficulty which will deprive him of the right of self-defense is not confined to the 'precise time of the fatal encounter, but may include fault so closely connected with the difficulty in time and circumstances as to be fairly regarded as operating to bring it on. 40 Am. Jur. 2d, Homicide, § 145, at 434.
Here, defendant had been engaged for a period of years in conduct with deceased’s wife which, in the eyes of an average juror, would fix him with blame and fault, and under the particular facts of this case the court should have amplified and explained the meaning of ‘without fault’ and ‘free from blame.’...”
In the instant case the mandate of the trial judge to the jury was to the effect that if the defendant was living in adultery with the estranged wife of the deceased, then he had forfeited his right of self-defense and precluded the jury from considering all of the facts and circumstances and particularly the fact that the espisode which occurred in the field when the actual shooting took place might not have been precipitated by the previous adulterous conduct of the defendant and Pamela. The mandate in the instant case was too strongly slanted against the defendant.
In the brief for the State, it is contended that the case at bar is distinguishable from the facts in State v. Jennings, supra, because in the Jennings case the deceased had known of the illicit relations for some time and had spoken to the defendant *309about the same; whereas, in the case at bar, there is no evidence that the deceased knew of the illicit relationship. We do not find this distinguishing characteristic in the instant case. Just as in Jennings, in the instant case the deceased knew of the illicit relations between his wife Pamela and the defendant. In fact, the deceased had previously threatened the defendant and had ordered the defendant to remove himself from the apartment where Pamela was living. On the very night of the homicide, the deceased reminded the defendant that he had previously ordered him to leave and that the defendant had not done so. We find the present case controlled by the. rules laid down in Jennings. For a subsequent trial of Jennings see State v. Jennings, 279 N.C. 604, 184 S.E. 2d 254 (1971).
New trial.
Chief Judge Mallard and Judge Britt concur.